Case 4:19-cv-04066-BAB Document 15                  Filed 04/17/20 Page 1 of 7 PageID #: 1115




                          IN THE UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF ARKANSAS
                                  TEXARKANA DIVISION

JENNIFER WILLIAMSON                                                                       PLAINTIFF

vs.                                   Civil No. 4:19-cv-04066

COMMISSIONER, SOCIAL                                                                    DEFENDANT
SECURITY ADMINISTRATION

                                   MEMORANDUM OPINION

        Jennifer Williamson (“Plaintiff”) brings this action pursuant to § 205(g) of Title II of the

Social Security Act (“The Act”), 42 U.S.C. § 405(g) (2010), seeking judicial review of a final

decision of the Commissioner of the Social Security Administration (“SSA”) denying her

applications for a period of disability, Supplemental Security Income (“SSI”), and Disability

Insurance Benefits (“DIB”) under Titles II and XVI of the Act.

        The Parties have consented to the jurisdiction of a magistrate judge to conduct any and all

proceedings in this case, including conducting the trial, ordering the entry of a final judgment, and

conducting all post-judgment proceedings. ECF No. 5. 1 Pursuant to this authority, the Court

issues this memorandum opinion and orders the entry of a final judgment in this matter.

      1. Background:

        Plaintiff protectively filed her disability applications on January 18, 2013. (Tr. 69). In

these applications, Plaintiff alleges being disabled due to fibromyalgia. (Tr. 264). Plaintiff alleges



1
 The docket numbers for this case are referenced by the designation “ECF No. ___” The transcript pages
for this case are referenced by the designation “Tr” and refer to the document filed at ECF No. 5. These
references are to the page number of the transcript itself not the ECF page number.

                                                   1
Case 4:19-cv-04066-BAB Document 15              Filed 04/17/20 Page 2 of 7 PageID #: 1116




an onset date of March 27, 2012. (Tr. 69). These applications were denied initially and again

upon reconsideration. (Tr. 122-161).

       On April 24, 2015, after the administrative hearing, the ALJ entered a fully unfavorable

decision denying Plaintiff’s applications. (Tr. 65-87). The ALJ determined Plaintiff met the

insured status requirements of the Act through December 31, 2017. (Tr. 71, Finding 1). The ALJ

determined Plaintiff had not engaged in Substantial Gainful Activity (“SGA”) since March 27,

2012, her alleged onset date. (Tr. 71-72, Finding 2). The ALJ determined Plaintiff had the

following severe impairments: fibromyalgia and obesity. (Tr. 72). Despite being severe, the ALJ

also determined Plaintiff did not have an impairment or combination of impairments that met or

medically equaled one of the listed impairments in 20 C.F.R. Part 404, Subpart P, Appendix 1.

(Tr. 73-76, Finding 4).

       In his decision, the ALJ evaluated Plaintiff’s subjective complaints and determined her

Residual Functional Capacity (“RFC”). (Tr. 77-85, Finding 5). Specifically, the ALJ found

Plaintiff retained the following RFC:

       I find that the claimant has the residual functional capacity to perform sedentary
       work. She can stand and/or walk for about 2 hours in an eight-hour workday, but
       sit 6 hours in an eight hour day. She is not limited in pushing and/or pulling with
       her upper or lower extremities. She can occasionally climb, bend, stoop, kneel,
       crouch, and crawl. She has no manipulative, visual, environmental, or
       communicative limitations.

Id.

       The ALJ found Plaintiff was thirty-six (36) years old, which is defined as a “younger

individual” pursuant to 20 C.F.R. §§ 404.1563(c) and 416.964(c) on her alleged onset date. (Tr.


                                               2
Case 4:19-cv-04066-BAB Document 15                Filed 04/17/20 Page 3 of 7 PageID #: 1117




86, Finding 7). The ALJ found Plaintiff had at least a high school education and was able to

communicate in English. (Tr. 86, Findings 7-8).

       Considering those vocational factors, the ALJ found Plaintiff was unable to perform any

of her Past Relevant Work (“PRW”) but was able to perform other work existing in significant

numbers in the national economy. (Tr. 86-87, Finding 10). Because Plaintiff retained the capacity

to perform this other work, the ALJ determined Plaintiff was not disabled. (Tr. 87, Finding 11).

       Plaintiff appealed that determination to this Court. (Tr. 651-659). This Court reversed and

remanded Plaintiff’s case back to the SSA. Id. This case was reversed and remanded to further

consider the Polaski factors and evaluate Plaintiff’s subjective complaints. Id. After this remand,

the ALJ held a second administrative hearing. (Tr. 589-612). After that hearing, on October 26,

2018, the ALJ again entered a decision denying Plaintiff’s disability applications. (Tr. 570-588).

Plaintiff again appealed this unfavorable determination, and this is the case currently before the

Court. This case is now ready for decision.

2.     Applicable Law:

       In reviewing this case, this Court is required to determine whether the Commissioner’s

findings are supported by substantial evidence on the record as a whole. See 42 U.S.C. § 405(g)

(2010); Ramirez v. Barnhart, 292 F.3d 576, 583 (8th Cir. 2002). Substantial evidence is less than

a preponderance of the evidence, but it is enough that a reasonable mind would find it adequate to

support the Commissioner’s decision. See Johnson v. Apfel, 240 F.3d 1145, 1147 (8th Cir. 2001).

As long as there is substantial evidence in the record that supports the Commissioner’s decision,

the Court may not reverse it simply because substantial evidence exists in the record that would

                                                3
Case 4:19-cv-04066-BAB Document 15                Filed 04/17/20 Page 4 of 7 PageID #: 1118




have supported a contrary outcome or because the Court would have decided the case differently.

See Haley v. Massanari, 258 F.3d 742, 747 (8th Cir. 2001). If, after reviewing the record, it is

possible to draw two inconsistent positions from the evidence and one of those positions represents

the findings of the ALJ, the decision of the ALJ must be affirmed. See Young v. Apfel, 221 F.3d

1065, 1068 (8th Cir. 2000).

       It is well-established that a claimant for Social Security disability benefits has the burden

of proving his or her disability by establishing a physical or mental disability that lasted at least

one year and that prevents him or her from engaging in any substantial gainful activity. See Cox

v. Apfel, 160 F.3d 1203, 1206 (8th Cir. 1998); 42 U.S.C. §§ 423(d)(1)(A), 1382c(a)(3)(A). The

Act defines a “physical or mental impairment” as “an impairment that results from anatomical,

physiological, or psychological abnormalities which are demonstrable by medically acceptable

clinical and laboratory diagnostic techniques.” 42 U.S.C. §§ 423(d)(3), 1382(3)(c). A plaintiff

must show that his or her disability, not simply his or her impairment, has lasted for at least twelve

consecutive months. See 42 U.S.C. § 423(d)(1)(A).

       To determine whether the adult claimant suffers from a disability, the Commissioner uses

the familiar five-step sequential evaluation. He determines: (1) whether the claimant is presently

engaged in a “substantial gainful activity”; (2) whether the claimant has a severe impairment that

significantly limits the claimant’s physical or mental ability to perform basic work activities; (3)

whether the claimant has an impairment that meets or equals a presumptively disabling impairment

listed in the regulations (if so, the claimant is disabled without regard to age, education, and work

experience); (4) whether the claimant has the Residual Functional Capacity (RFC) to perform his

                                                  4
Case 4:19-cv-04066-BAB Document 15                    Filed 04/17/20 Page 5 of 7 PageID #: 1119




or her past relevant work; and (5) if the claimant cannot perform the past work, the burden shifts

to the Commissioner to prove that there are other jobs in the national economy that the claimant

can perform. See Cox, 160 F.3d at 1206; 20 C.F.R. §§ 404.1520(a)-(f). The fact finder only

considers the plaintiff’s age, education, and work experience in light of his or her RFC if the final

stage of this analysis is reached. See 20 C.F.R. §§ 404.1520, 416.920 (2003).

3.      Discussion:

        In her appeal brief, Plaintiff raises the following two arguments for reversal: (1) the ALJ

erred in failing to present a proper hypothetical to the VE; and (2) the ALJ erred in failing to

properly assess her RFC. ECF No. 13 at 1-20. Because the Court finds the ALJ erred in assessing

her subjective complaints, the Court will only address Plaintiff’s second argument for reversal.

        The Court notes that in assessing the credibility of a claimant, the ALJ is required to

examine and to apply the five factors from Polaski v. Heckler, 739 F.2d 1320 (8th Cir. 1984) or

from 20 C.F.R. § 404.1529 and 20 C.F.R. § 416.929. 2 See Shultz v. Astrue, 479 F.3d 979, 983

(2007). The factors to consider are as follows: (1) the claimant’s daily activities; (2) the duration,

frequency, and intensity of the pain; (3) the precipitating and aggravating factors; (4) the dosage,

effectiveness, and side effects of medication; and (5) the functional restrictions. See Polaski, 739

at 1322.



2
 Social Security Regulations 20 C.F.R. § 404.1529 and 20 C.F.R. § 416.929 require the analysis of two
additional factors: (1) “treatment, other than medication, you receive or have received for relief of your
pain or other symptoms” and (2) “any measures you use or have used to relieve your pain or symptoms
(e.g., lying flat on your back, standing for 15 to 20 minutes every hour, sleeping on a board, etc.).”
However, under Polaski and its progeny, the Eighth Circuit has not yet required the analysis of these
additional factors. See Shultz v. Astrue, 479 F.3d 979, 983 (2007). Thus, this Court will not require the
analysis of these additional factors in this case.
                                                       5
Case 4:19-cv-04066-BAB Document 15                  Filed 04/17/20 Page 6 of 7 PageID #: 1120




        The factors must be analyzed and considered in light of the claimant’s subjective

complaints of pain. See id. The ALJ is not required to methodically discuss each factor as long

as the ALJ acknowledges and examines these factors prior to discounting the claimant’s subjective

complaints. See Lowe v. Apfel, 226 F.3d 969, 971-72 (8th Cir. 2000). As long as the ALJ properly

applies these five factors and gives several valid reasons for finding that the Plaintiff’s subjective

complaints are not entirely credible, the ALJ’s credibility determination is entitled to deference.

See id.; Cox v. Barnhart, 471 F.3d 902, 907 (8th Cir. 2006). The ALJ, however, cannot discount

Plaintiff’s subjective complaints “solely because the objective medical evidence does not fully

support them [the subjective complaints].” Polaski, 739 F.2d at 1322.

        When discounting a claimant’s complaint of pain, the ALJ must make a specific credibility

determination, articulating the reasons for discrediting the testimony, addressing any

inconsistencies, and discussing the Polaski factors. See Baker v. Apfel, 159 F.3d 1140, 1144 (8th

Cir. 1998). The inability to work without some pain or discomfort is not a sufficient reason to find

a Plaintiff disabled within the strict definition of the Act. The issue is not the existence of pain, but

whether the pain a Plaintiff experiences precludes the performance of substantial gainful activity.

See Thomas v. Sullivan, 928 F.2d 255, 259 (8th Cir. 1991).

        In the present action, this case was previously remanded to consider the Polaski factors.

(Tr. 570-588). The ALJ even recognized Plaintiff’s case was remanded for this reason. Id. The

ALJ, however, failed to comply with the direct instructions of this Court. Instead, the ALJ

provided nearly the exact some reasons for discounting Plaintiff’s subjective complaints:

        After careful consideration of the evidence, the undersigned finds that the
        claimant’s medically determinable impairments could reasonably be expected to
                                                   6
Case 4:19-cv-04066-BAB Document 15                Filed 04/17/20 Page 7 of 7 PageID #: 1121




       cause the alleged symptoms; however, the claimant’s statements concerning the
       intensity, persistence and limiting effects of these symptoms are not entirely
       consistent with the medical evidence and other evidence in the record for the
       reasons explained in the decision.

(Tr. 578).

       Based upon this review, the Court finds the ALJ improperly discounted Plaintiff’s

subjective complaints based upon her medical records alone. See Polaski, 739 F.2d at 1322

(holding a claimant’s subjective complaints cannot be discounted “solely because the objective

medical evidence does not fully support them [the subjective complaints]”). Accordingly, because

the ALJ provided an insufficient basis for discounting Plaintiff’s subjective complaints, this case

must be reversed and remanded again.

4.     Conclusion:

       Based on the foregoing, the undersigned finds the ALJ’s RFC determination and credibility

analysis are not supported by substantial evidence in the record. As such, this case is reversed and

remanded for further findings consistent with this opinion. A judgment incorporating these

findings will be entered pursuant to Federal Rules of Civil Procedure 52 and 58.

       ENTERED this 17th day of April 2020.

                                                      /s/Barry A. Bryant
                                                      HON. BARRY A. BRYANT
                                                      UNITED STATES MAGISTRATE JUDGE




                                                 7
